Dismissed and Opinion Filed September 11, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01130-CR

                              ANTHONY JARVIS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1359892-W

                            MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Lang
   Anthony Jarvis pleaded guilty to aggravated robbery with a deadly weapon and true to two

enhancement paragraphs. Pursuant to a plea agreement, the trial court sentenced appellant to

twenty-five years’ imprisonment. The trial court certified that appellant does not have the right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005). We dismiss the appeal for want of jurisdiction.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141130F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY JARVIS, Appellant                            On Appeal from the 363rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01130-CR        V.                         Trial Court Cause No. F13-59892-W.
                                                     Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                         Bridges and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 11th day of September, 2014.




                                             –2–